Citation Nr: 1750097	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.

2. Entitlement to SMC based on loss of use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from July 1963 to September 1966.  His awards and decorations include the Combat Action Ribbon.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a VA Decision Review Officer (DRO) in January 2011, and before the Board via videoconference in February 2014.  Transcripts of these hearings are of record.

The Board notes that in October 2017, the Veteran timely appealed a September 2017 rating decision, claiming entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability (TDIU) and increased evaluations for posttraumatic stress disorder (PTSD), a lumbar spine disability, and peripheral neuropathy of the bilateral lower extremities.  Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, the Board's review of the Veterans Appeals Control and Locator System indicates that the RO is already taking action on these issues.  Accordingly, at this juncture, the Board will decline jurisdiction over that appeal.

The SMC issue listed as number 1 was previously before the Board in May 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he requires the need of regular aid and attendance of another person, thus warranting entitlement to SMC.  In a January 2017 statement, he reported that he "require[s] assistance in almost all aspects of [his] daily life" due to service-connected disabilities.  In May 2011 the Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by a VA physician.  However, the physician considered a number of disabilities for which service connection has not been awarded, including hypertension and disabilities of the cervical spine and shoulders.  As such, the Board finds that a new VA examination is warranted to determine whether the Veteran's service-connected disabilities result in the need of regular aid and attendance of another person or housebound status.  Especially in view of recent contentions concerning the increase in severity of the service connected disorders.

Furthermore, in a June 2017 statement, the Veteran's representative asserted that the severity of his peripheral neuropathy of the bilateral lower extremities equates to loss of use of the lower extremities.  This statement raises the issue of SMC based on loss of use of the lower extremities.  That matter is intertwined with the currently certified issue.  See generally Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, this issue has not yet been considered or developed by the AOJ and, thus, must be remanded to ensure proper procedural and evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's claim for SMC based on loss of use of the bilateral lower extremities, including providing notice of the information and evidence necessary to establish the benefit sought.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, the AOJ should ensure that all records generated by VA facilities that were considered by the September 2017 supplemental statement of the case have been associated with the virtual claims file.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance or is housebound due to service-connected disabilities (PTSD, chronic lumbosacral strain with intervertebral disc syndrome and degenerative disc disease, peripheral neuropathy of the bilateral lower extremities, and uveitis).  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The accompanying report should indicate that this has been accomplished.  

The VA examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has permanent need for regular aid and attendance due to his service connected disabilities.  The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  

The VA examiner should also comment as to whether it is at least as likely as not that the Veteran is housebound due to his service connected disabilities.  Specifically, determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities

A complete rationale is required for all opinions expressed.

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




